    Case: 2:19-cr-00053-EAS Doc #: 21 Filed: 04/18/19 Page: 1 of 2 PAGEID #: 80



                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF OHIO
                                EASTERN DIVISION

UNITED STATES OF AMERICA,                  :

                     Plaintiff,            :
                                                  CASE NO: 2:19-cr-53
       v.                                  :
                                                  CHIEF JUDGE EDMUND A. SARGUS, JR.

ANDREW K. MITCHELL,                        :

                     Defendant.            :



                 MOTION OF DEFENDANT ANDREW K. MITCHELL
            TO CONTINUE MOTION DEADLINE, PRE-TRIAL CONFERENCE,
                             AND TRIAL DATE

       Now comes Defendant, Andrew K. Mitchell, by and through counsel, and hereby requests a

continuance of the Motion deadline, Pre-Trial Conference, and Trial date. The reasons for said

continuance are more fully stated in the attached Memorandum in Support.




                                                  Respectfully submitted,

                                                  /s/ Mark C. Collins
                                                  MARK C. COLLINS (0061207)
                                                  KAITLYN C. STEPHENS (0095589)
                                                  Mark C. Collins Co., LPA
                                                  492 S. High Street, 3rd Floor
                                                  Columbus, Ohio 43215
                                                  (614) 443-3100 (614) 443-3102-fax
                                                  mark@mcollinslaw.com
                                                  kaitlyn@mcollinslaw.com
                                                  Attorneys for Defendant Andrew K. Mitchell
    Case: 2:19-cr-00053-EAS Doc #: 21 Filed: 04/18/19 Page: 2 of 2 PAGEID #: 81



                              MEMORAUNDUM IN SUPPORT

       Now comes the Defendant, Andrew K. Mitchell, by and through counsel and hereby requests

a continuance of the deadline for motions, final Pre-Trial Conference, and Trial date. The Defendant

hereby waives time and requests a continuance, due to the volume of discovery that has been recently

provided. It will take some time for Defense Counsel to examine the total discovery packet and the

continuance would allow interests of justice to be served. Assistant United States Attorney, Jessica

H. Kim, is not opposed to said request.



                                                     Respectfully submitted,

                                                     /s/ Mark C. Collins
                                                     MARK C. COLLINS (0061207)
                                                     KAITLYN C. STEPHENS (0095589)
                                                     Mark C. Collins Co., LPA
                                                     492 S. High Street, 3rd Floor
                                                     Columbus, Ohio 43215
                                                     (614) 443-3100 (614) 443-3102-fax
                                                     mark@mcollinslaw.com
                                                     kaitlyn@mcollinslaw.com
                                                     Attorneys for Defendant Andrew K. Mitchell




                                CERTIFICATE OF SERVICE

       I hereby certify that on April 18, 2019, I electronically filed the Motion to Continue with

Chief Judge Edmund A. Sargus, Jr., using the CM/ECF System, which will send notification of such

filing to the following: Jessica H. Kim, Esq., and Kevin W. Kelley, Esq.


                                                     /s/ Mark C. Collins
                                                     MARK C. COLLINS (0061207)
